                  Case 2:17-cv-01854-MJP Document 62 Filed 07/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          THE UNIVERSITY OF                                 CASE NO. C17-1854 MJP
            WASHINGTON, et al.,
11                                                            ORDER TO SHOW CAUSE
                                    Plaintiffs,
12
                      v.
13
            DEPARTMENT OF DEFENSE, et al.,
14
                                    Defendants.
15

16
            On March 31, 2020, this Court entered a Minute Order granting the parties’ request for a
17
     further continuance, but ordering them to file an updated status report by the earlier of (1) the
18
     completion of the DIA review of the remaining 25 documents, or (2) July 1, 2020. Dkt. No. 61.
19
     The parties having failed to file their updated status report in conformity with this order,
20
     therefore,
21
            IT IS ORDERED that the parties must show cause, by no later than July 17, 2020, why
22
     this matter should not be dismissed for failure to comply with the orders of this Court.
23

24


     ORDER TO SHOW CAUSE - 1
             Case 2:17-cv-01854-MJP Document 62 Filed 07/02/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated July 2, 2020.

 3

 4
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 2
